Citation Nr: 0334852	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sickle cell anemia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel








INTRODUCTION

The veteran served on active duty from November 1, to 
November 27, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that service connection for sickle cell 
anemia is warranted.  He maintains he experienced a sickle 
cell crisis during service due to the strenuous activities of 
basic training which result in major organ damage.  

Initially, the Board notes that sickle cell anemia is a 
disease of familial origin. VAOPGCPREC 82-90.  Service 
connection may be granted for diseases of congenital, 
developmental or familial origin (such as sickle cell trait) 
if the evidence as a whole establishes that the familial 
condition in question was incurred or aggravated during 
service.  

The record shows that the veteran was discharged from service 
from active duty due to an atrium septic defect.  The Board 
is of the opinion that a specialized examination with an 
opinion is warranted is warranted in this case.

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003)..  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.   

2.  A VA examination by a hematologist 
should be conducted to determine the 
nature severity and etiology of sickle 
cell disease and any associated 
pathology.  Any testing deemed necessary 
should be performed.  The claims folder 
is to be made available to the examiner 
prior to the examination.  Request the 
examiner to obtain a detailed clinical 
history.  Following the examination and a 
review of the claims folder, request the 
examiner to indicate when the sickle cell 
trait or anemia, if diagnosed, were 
present prior to entry into service or 
initially manifested during active duty.  
If prior to service, whether it is as 
likely as not that sickle cell trait or 
anemia underwent a chronic increase in 
severity beyond natural progress during 
service.  The examiner is requested to 
comment on whether the veteran's 
inservice treatment for a heart disorder 
represented aggravation of his existing 
sickle cell trait or anemia.  A complete 
rationale for any opinion expressed 
should be included in the report.   

3.  There after, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review. No action is required of the appellant 
unless and until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



